Citation Nr: 0819068	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of skin cancer (a skin condition).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for myocardial 
infarction, i.e., a heart attack, status post stent placement 
(heart condition).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post removal 
of a Warthin tumor, claimed as thyroid glandular problems due 
to exposure to herbicides.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depressive 
disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease (DJD) of the lumbar spine.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder. 

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for a bilateral knee 
disorder.  

11.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Evidence received since a May 2002 rating decision that 
denied service connection for a skin condition, heart 
condition, removal of a Warthin tumor, PTSD, DJD of the 
lumbar spine, and a bilateral shoulder condition, is 
duplicative or cumulative of evidence previously considered 
or does not relate to unestablished facts necessary to 
substantiate these claims.  

2.  Evidence received since the May 2002 rating decision that 
denied service connection for major depressive disorder is 
not duplicative or cumulative of evidence previously 
considered or relates to an unestablished fact necessary to 
substantiate this claim.  

3.  However, the veteran's major depressive disorder is not 
attributable to his military service.

4.  The veteran's hypertension also is not attributable to 
his military service.

5.  The veteran does not have a current diagnosis of a 
bilateral knee disorder.

6.  Aside from arthritis of the left shoulder and lumbar 
spine, for which service connection has already been denied, 
the veteran does not have a current diagnosis of arthritis.




CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying service connection for a 
skin condition, heart condition, removal of a Warthin tumor, 
PTSD, major depressive disorder, DJD of the lumbar spine, and 
a bilateral shoulder condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received since 
that May 2002 rating decision to reopen the claims for 
service connection for a skin condition, heart condition, 
removal of a Warthin tumor, PTSD, DJD of the lumbar spine, 
and a bilateral shoulder condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  But there is new and material evidence since that May 
2002 rating decision to reopen the claim for service 
connection for major depressive disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  However, the major depressive disorder was not incurred 
in or aggravated by the veteran's military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Hypertension also was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

6.  The veteran does not have a bilateral knee disorder from 
a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

7.  The veteran also does not have arthritis from a disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
December 2004 and December 2005, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued the first VCAA notice letter prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That December 2004 VCAA letter also 
specifically asked that he provide any evidence in his 
possession pertaining to his claims.  Id., at 120-21.  And 
although he did not receive the second VCAA letter until 
after the initial adjudication of his claims, there has been 
no reason to go back and readjudicate his claims since 
providing that additional notice - such as in a supplemental 
statement of the case (SSOC), because he has not identified 
or submitted any additional evidence to warrant doing this.  
See 38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  See also Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007) (indicating the 
absence of a subsequent SSOC after this additional notice is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication).

The Board even more recently in June 2006 received notice 
concerning the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  And there was no 
additional evidence in response to that additional notice to 
warrant reconsidering his claims in an SSOC.  Medrano, supra.

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the notices provided are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  Therefore, 
any deficiency in the VCAA notice did not affect the 
essential fairness of the adjudication, as he clearly 
understood his rights under the VCAA.  Overall, to the extent 
VA, under Sanders, may have erred in the content and timing 
of the VCAA notices, all things considered, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).

It further deserves mentioning that the December 2004 VCAA 
notice letter informed the veteran of what constituted new 
and material evidence.  He was informed that new evidence 
must be evidence that was submitted to VA for the first time, 
that was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reasons his claims were previously 
denied.  Therefore, he has received the type of VCAA notice 
explained in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
insofar as apprising him of the specific reasons his claims 
were previously denied so he would have the opportunity to 
respond by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
The RO did not inform the veteran that his claim for major 
depressive disorder was denied because there was no diagnosis 
of the condition, to confirm he has it.  But this, too, is 
not prejudicial to him because the Board is reopening this 
claim irrespective of this, on the basis of new and material 
evidence.  So, ultimately, there is no resulting harm.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Etiological opinions have not been obtained for the veteran's 
major depressive disorder, hypertension, bilateral knee 
disorder, and arthritis.  However, the Board finds that the 
evidence, discussed below, which indicates he does not have 
diagnoses of a bilateral knee disorder or arthritis of any 
joints other than his left shoulder and lumbar spine, that he 
did not receive treatment for the claimed disorders during 
service or that there is any competent medical evidence 
suggesting a nexus between his military service and these 
claimed disorders, warrants concluding that a remand for an 
examination and/or opinion is unnecessary to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4) (2005).  As his service 
and 
post-service medical records provide no basis to grant these 
claims, and indeed, to the contrary, provide evidence against 
them, the Board finds no basis for obtaining a VA examination 
and opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  There is no evidence of record to show that an 
event occurred in service that caused the veteran's 
hypertension or major depressive disorder.  Nor is there 
evidence that the hypertension or major depressive disorder 
manifested within an applicable presumptive period.  As well, 
there is no indication that the hypertension or major 
depressive disorder is associated with his military service.  
Therefore the second and third requirements are not met for 
the hypertension claim.  He does not have a diagnosis of a 
bilateral knee disorder.  Therefore the first requirement is 
not met with regard to that claim.  His claim for arthritis 
did not specify joints.  And as he has diagnoses of arthritis 
of the left shoulder and lumbar spine, for which service 
connection has already been denied, and no other joints, 
the first requirement in McLendon is not met with regard to 
the arthritis claim.

All of this aside, with regards to the veteran's petitions to 
reopen his previously denied claims for a skin disorder, 
heart disorder, Warthin tumor, PTSD, DJD of his lumbar spine, 
and bilateral (i.e., left and right) shoulder disorder, since 
the Board is determining there is no new and material 
evidence to reopen these claims, he is not entitled to VA 
examinations and opinions concerning these claims unless and 
until he satisfies this threshold preliminary new and 
material evidence requirement to reopen these claims.  
38 C.F.R. § 3.159(c)(4)(iii).



New and Material Evidence Claims

In May 2002 the RO denied the veteran's claims for a skin 
condition, heart condition, removal of a Warthin tumor, PTSD, 
major depressive disorder, DJD of the lumbar spine, and a 
bilateral shoulder condition.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 710; 38 C.F.R. 
§§ 3.104, 3.160(d), § 20.200, 20.302, 20.1103.  This, in 
turn, means there must be new and material evidence since 
that decision to reopen these claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since that May 2002 RO decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Although the RO determined in the October 2005 statement of 
the case (SOC) that new and material evidence had been 
presented to reopen the claim for service connection for 
major depressive disorder, that determination is not binding 
on the Board.  The Board must first decide whether new and 
material evidence has been received to reopen the claim, 
irrespective of what the RO decided concerning this.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will first make this threshold preliminary 
determination.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.



The veteran filed his petition to reopen his claims in 
November 2004.  Therefore, under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the May 2002 RO decision consists of 
VA treatment records, all of which are new, in that they have 
not been submitted to VA before.  However, this additional 
evidence is not also material because it does not relate to 
unestablished facts necessary to substantiate the claims.  
38 C.F.R. § 3.156(a).  Specifically, none of this evidence 
suggest the veteran's skin condition, heart condition, 
removal of a Warthin tumor, PTSD, DJD of the lumbar spine, 
and bilateral shoulder condition were incurred during, or 
aggravated by, his military service from February 1970 to 
December 1971, over 30 years ago.  

These medical records show treatment for DJD of the lumbar 
spine, shoulder problems, PTSD, and a heart condition.  But 
evidence of current treatment for the claimed disorders is 
not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).

While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  

Accordingly, the Board finds no new and material evidence 
concerning the claims for service connection for a skin 
condition, heart condition, removal of a Warthin tumor, PTSD, 
DJD of the lumbar spine, and bilateral shoulder condition.  
Consequently, these claims are not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, in the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

However, with regards to the veteran's claim for major 
depressive disorder, which was denied because there was no 
then current diagnosis of this condition, his VA treatment 
records, since submitted, show he was diagnosed with major 
depression with insomnia in 2003.  So this evidence is 
material since it relates to an unestablished fact necessary 
to substantiate this claim, inasmuch as it at least confirms 
he has this claimed condition (which, as mentioned, he did 
not establish when the RO previously considered and denied 
this claim).  Therefore, the claim for service connection for 
major depressive disorder is reopened.  38 U.S.C.A. § 5108.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran does not have a current diagnosis of a 
bilateral knee condition.  Therefore, his claim for service 
connection for a bilateral knee condition must be denied 
because he has not established he has this claimed disorder, 
much less as a result of his military service.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim because service connection presupposes a current 
diagnosis of the condition claimed to establish the veteran 
at least has it).

The veteran has current diagnoses of arthritis of the left 
shoulder and lumbar spine.  However, those claims were 
previously denied and were not reopened because no new and 
material evidence was submitted, as discussed above.  He does 
not have a diagnosis of arthritis affecting any other joint.  
Thus, his claim for arthritis must be denied since he has not 
established the requisite current disability.  He has 
diagnoses of hypertension and major depressive disorder, so 
the determinative issue concerning these claims is whether 
these conditions are somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Regarding this, the veteran's VA medical records show 
treatment for hypertension and major depressive disorder.  
But these records do not provide the required link between 
these claimed disorders and his military service.  He was 
first diagnosed with hypertension in 2000, almost 30 years 
after leaving service.  Therefore, he is not entitled to the 
benefit of the presumptive provisions because his 
hypertension was not initially manifested within one year of 
his discharge from the military.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  He was not diagnosed with 
major depressive disorder until 2003, over 30 years after 
leaving service.  So even if, for the sake of argument, his 
major depressive disorder is considered a type of psychosis, 
it, too, cannot be service connected on a presumptive basis.  
Moreover, the lapse of so many years between his separation 
from the military and the first documented indication of 
these claimed disorders is a factor for consideration in 
deciding whether they relate back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As the record is completely devoid for any etiological link 
between these claimed disorders and the veteran's military 
service, these claims must be denied.  The preponderance of 
the evidence is against these claims - in turn meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a skin condition is not 
reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for a heart condition is not 
reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for removal of a Warthin tumor 
is not reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for PTSD is not reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for DJD of the lumbar spine is 
not reopened.  

As new and material evidence has not been submitted, the 
claim for service connection for a bilateral shoulder 
condition is not reopened.  

New and material evidence has been submitted to reopen the 
claim for service connection for major depressive disorder.  
To this extent, the appeal is granted.  

But service connection for major depressive disorder is 
denied.  



Service connection for hypertension is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for arthritis is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


